Citation Nr: 1748346	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected intervertebral disc syndrome (also rated as spondylosis and degenerative disc disease of the lumbar spine).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee osteoarthritis (also rated as status post strain, lateral compression syndrome, with residual scar).


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Newark, New Jersey currently has original jurisdiction over the Veteran's claims. 

In October 2014 and October 2015, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 


FINDINGS OF FACT

1.  The service-connected intervertebral disc syndrome of the lumbosacral spine is shown to be manifested by pain and limitation of motion.  Limitation of flexion less than 60 degrees, a combined range of motion less than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour have not been identified.

2.  The service-connected osteoarthritis of the left knee is manifested by a decreased range of motion based on flexion no worse than 135 degrees, and no further functional impairment noted after repetitive testing; extension of the knee is shown to be full.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected intervertebral disc syndrome of the lumbosacral spine have not been met. 38 U.S.C. § 1155, 5107 (2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, including Diagnostic Code 5243 (2016).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for the service-connected osteoarthritis of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, the Veteran was notified of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence via the VA Benefits Delivery at Discharge Program.  He signed and returned an acknowledgment form in February 2006 indicating that he had no other information or evidence to substantiate his claim.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. 

As noted, the Veteran's claim was remanded for additional development in October 2014 and October 2015.  Specifically, the Veteran's claim was remanded in October 2014 order to schedule the Veteran for an appropriate VA examination to determine the nature and severity of his left knee and back disorders.  This was accomplished in June 2015.  Following statements from the Veteran indicating that his symptoms were worse than those described in the June 2015 examinations, the Board remanded the Veteran's claims in October 2015 in order to obtain new examinations.  These new examinations were performed in in November 2016.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran has not contended otherwise.

As discussed above, the Veteran was provided with VA examinations in November 2016.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria. Supporting rationale was also provided for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2.  The Veteran has not contended otherwise.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with any normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

	A. Intervertebral Disc Syndrome

The Veteran's intervertebral disc syndrome is currently rated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243 (intervertebral disc syndrome).  Under this formula, for the next higher rating of 20 percent rating higher than 10 percent, the evidence would have to show that the Veteran's symptoms result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The general formula applies "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V.

The Veteran was afforded a VA examination in February 2006, at that time the Veteran complained of back pain, stiffness, weakness, and an inability to bend or perform certain motion.  A physical examination revealed no complaints of radiating pain on movement, muscle spasms, or tenderness.  Range of motion testing revealed that the Veteran maintained full range of motion in his thoracolumbar spine.  It was also noted that "pain, fatigue, weakness, lack of endurance and incoordination do not cause additional functional loss after repetitive use or during flare-ups." 

During the October 2006 Notice of Disagreement, the Veteran stated that he experiences periods of remission with residuals pain and periods of acute exacerbation with incapacitating pain.  He indicated that if the exam had been conducted during a flare-up, his range of motion findings would have been different.  In the May 2007 VA Form 9, the Veteran indicated that he has missed more than 17 days over the past 9 months as a result of back and/or knee pain.

The Veteran was afforded a VA examination in June 2015, following a review of the claims file, and a clinical examination, the Veteran was diagnosed with intervertebral disc syndrome.  Range of motion testing revealed forward flexion to 85 degrees, 25 degrees of extension, 25 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation.  This equates to a combined range of motion of 225 degrees.  The report also notes that repetitive use testing did not result in any additional functional impairment of the Veteran's spine.  It was noted that the Veteran does not experience guarding or muscle spasms of the thoracolumbar spine.  Moreover, notwithstanding the statements made in the Notice of Disagreement or the VA Form 9, during the examination, the Veteran specifically denied experiencing flare-ups of the thoracolumbar spine.

Neurological testing conducted during the June 2015 VA examination indicated that the Veteran's reflexes were normal and he maintained full muscle strength.  It was noted that the Veteran had not been prescribed bed rest by a physician for his intervertebral disc syndrome and there were no neurologic abnormalities related to a thoracolumbar spine condition such as bladder or bowel impairment. 
 
In a September 2015 statement, the Veteran reported that he disagreed with the June 2015 VA examination results and that he has "serious limitations such as standing and sitting for long periods of time[,] lifting[,] kneeling[,] etc."  In light of the Veteran's statements, the Board remanded the claim in October 2015 in order to schedule him for a new VA examination. 

During a November 2016 VA examination, the Veteran complained of back pain and occasional right buttock pain.  He denied having fare-ups of the thoracolumbar spine.  Range of motion testing revealed forward flexion to 80 degrees, 25 degrees of extension, 30 degrees of right lateral flexion, 30 degrees of left lateral flexion, 30 degrees of right lateral rotation, and 30 degrees of left lateral rotation.  This equates to a combined range of motion of 225 degrees.  Repetitive use testing did not result in any additional functional limitations and the Veteran's muscle strength, reflexes, and sensory testing were all normal.  Notwithstanding the Veteran's complaints of right buttock pain, the examiner noted that there were no signs or symptoms due to radiculopathy and the Veteran did not experience any neurological abnormalities related to his spine.  It was noted that the Veteran does not experience guarding or muscle spasms of the thoracolumbar spine.

As noted, in order to warrant an increased rating for the Veteran's lumbosacral spine disability, the evidence would have to show that the Veteran's symptoms result in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or an abnormal kyphosis.  As demonstrated above, the Veteran's range of motion findings do not meet or approximate these criteria, and the record does not indicate that the Veteran experiences muscle spasms or guarding in his spine. 

As discussed above, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  Although the Veteran has complained of symptoms such as pain in his spine, the evidence of record does not indicate that his symptoms result in any additional functional impairment.  Moreover, although the Veteran has submitted statements in support of his claim which indicate that he experiences flare-ups which result in additional functional limitations, he denied experiencing such impairments during the June 2015 and November 2016 examinations.  As noted, these reports revealed that VA conducted repetitive use testing and did not identify any additional functional impairment of the Veteran's spine.  Accordingly, in light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

	B. Left Knee Disability

The Veteran's left knee disability is assigned a 10 percent rating under Diagnostic Codes 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.

The Diagnostic Code for degenerative arthritis, 5003, specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. 

Upon review, the Veteran has been diagnosed with osteoarthritis arthritis in his left knee.  Therefore, the Board will rate his service-connected disability under Diagnostic Code 5003 (degenerative arthritis) which requires application of 5260 (limitation of flexion) and 5261 (limitation of extension).

Under Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees. 

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees. 

The Veteran was afforded a VA examination in February 2006, at that time the Veteran complained of pain, weakness, limitation of motion, stiffness, giving away and fatigability.  A physical examination revealed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  He demonstrated full range of motion of the knee and the examiner stated that "pain, fatigue, weakness, lack of endurance, and incoordination do not cause additional functional loss after repetitive use or during flare-ups."  The anterior and posterior ligaments stability test revealed less than 5mm of motion.

During the October 2006 Notice of Disagreement, the Veteran stated that he experiences periods of remission with residuals pain and periods of acute exacerbation with incapacitating pain. He indicated that if the exam had been conducted during a flare-up, his range of motion findings would have been different.  He also reported that his knee will occasionally lock which causes an increase in pain and an unsteady gait.

A VA treatment record from August 2014 notes that the Veteran demonstrated zero to 135 degrees of motion in his left knee with normal extension.

The Veteran was afforded a VA examination in June 2015.  The examiner noted that the Veteran had a history of a knee laceration and repair around 1989 following a fall.  He reported that during the past year he has experienced clicking and buckling of the knee.  The report indicates that the Veteran denied experiencing flare-ups of his left knee and that he demonstrated zero to 135 degrees of motion during testing.  The examiner indicated that repetitive use testing did not result in any additional functional impairment of the Veteran's left knee joint.  Joint stability testing also revealed that the Veteran's left knee was stable. 

In a September 2015 statement, the Veteran reported that he disagreed with the June 2015 VA examination results and that he has "serious limitations such as standing and sitting for long periods of time; lifting; kneeling[,] etc."  In light of the Veteran's statements, the Board remanded the claim in October 2015 in order to schedule him for a new VA examination. 

Upon examination in November 2016, the Veteran complained of left knee pain but denied experiencing any flare-ups.  A physical examination revealed that the Veteran's range of motion was zero to 135 degrees.  It was noted that there was pain noted during the examination, but that it did not result in any functional impairment.  The Veteran was able to perform repetitive us testing without any additional functional repetitions.  The examination report also notes that the Veteran's left knee was stable.  In a February 2017 addendum, the VA examiner indicated that the Veteran had a history of a left knee laceration, however, the examiner was unable to "appreciate [an] obvious scar of his left knee on the exam." 

As noted, Diagnostic Code 5260 contemplates a noncompensable evaluation where limitation of knee flexion is limited to 60 degrees, which is far exceeded by the measurements recorded above.  Moreover, the Veteran has demonstrated full extension of his right knee throughout the appeal period.

As discussed above, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59.  Although the Veteran has complained of symptoms such as pain, stiffness, instability, weakness, and fatigability in his knee, the evidence of record does not indicate that these symptoms result in any additional functional impairment.  Moreover, although the Veteran has submitted statements in support of his claim which indicate that he experiences flare-ups which result in additional functional limitations, he denied experiencing such impairments during the June 2015 and November 2016 examinations.  As noted, these reports conducted repetitive use testing and did not identify any additional functional impairment of the Veteran's spine.  Accordingly, in light of the objective medical evidence, the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.



ORDER

An initial rating in excess of 10 percent, for service-connected intervertebral disc syndrome is denied.

An increased rating in excess of 10 percent for osteoarthritis of the left knee is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


